—In an action to recover damages for legal malpractice and breach of contract, the defendant Stuart R. Kramer appeals from so much of an order of the Supreme Court, Kings County (Spodek, J.), dated October 6, 1994, as denied his cross motion to dismiss the complaint insofar as asserted against him.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
Based on our determination in Goicoechea v Law Offices of Stephen R. Kihl (234 AD2d 507 [decided herewith]), the instant appeal is rendered academic. Miller, J. P., Sullivan, Altman and Goldstein, JJ., concur.